Name: Political and Security Committee Decision (CFSP) 2016/939 of 8 June 2016 on the appointment of the EU Mission Commander for the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) and repealing Decision (CFSP) 2015/2298 (EUTM Mali/1/2016)
 Type: Decision
 Subject Matter: Africa;  defence;  cooperation policy;  European construction
 Date Published: 2016-06-14

 14.6.2016 EN Official Journal of the European Union L 155/25 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2016/939 of 8 June 2016 on the appointment of the EU Mission Commander for the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) and repealing Decision (CFSP) 2015/2298 (EUTM Mali/1/2016) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Decision 2013/34/CFSP of 17 January 2013 on a European Union military mission to contribute to the training of Malian Armed Forces (EUTM Mali) (1), and in particular Article 5 thereof, Whereas: (1) Pursuant to Article 5(1) of Decision 2013/34/CFSP, the Council authorised the Political and Security Committee (PSC), in accordance with Article 38 of the Treaty on European Union, to take the relevant decisions concerning the political control and strategic direction of EUTM Mali, including the decisions to appoint the subsequent EU Mission Commanders. (2) On 26 November 2015, the PSC adopted Decision (CFSP) 2015/2298 (2) appointing Brigadier General Werner ALBL as EU Mission Commander for EUTM Mali. (3) Belgium has recommended the appointment of Brigadier General Eric HARVENT as the new EU Mission Commander for EUTM Mali to succeed Brigadier General Werner ALBL as from 3 July 2016. (4) On 7 April 2016, the EU Military Committee supported the recommendation. (5) Decision (CFSP) 2015/2298 should therefore be repealed. (6) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 Brigadier General Eric HARVENT is hereby appointed EU Mission Commander for the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) as from 3 July 2016. Article 2 Decision (CFSP) 2015/2298 is hereby repealed. Article 3 This Decision shall enter into force on 3 July 2016. Done at Brussels, 8 June 2016. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 14, 18.1.2013, p. 19. (2) Political and Security Committee Decision (CFSP) 2015/2298 of 26 November 2015 on the appointment of the EU Mission Commander for the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) and repealing Decision (CFSP) 2015/955 (EUTM Mali/3/2015) (OJ L 324, 10.12.2015, p. 13).